EXHIBIT 10.4

 

POZEN INC.

 

2000 EQUITY COMPENSATION PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of May 4, 2004
(the “Date of Grant”), is delivered by POZEN Inc. (“POZEN”), to John R.
Plachetka (the “Grantee”).

 

RECITALS

 

The POZEN Inc. 2000 Equity Compensation Plan, as amended (the “Plan”) provides
for the grant of stock-based awards with respect to shares of common stock, par
value $0.001 per share, of POZEN (the “Common Stock”), in accordance with the
terms and conditions of the Plan. The Compensation Committee of the Board of
Directors of POZEN (the “Committee”) has decided to make a stock-based award in
the form of a grant of stock units, subject to the terms and conditions set
forth in this Agreement and the Plan, as an inducement for the Grantee to
promote the best interests of POZEN and its stockholders. The Grantee may
receive a copy of the Plan by contacting the Department of Finance and
Administration at POZEN.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1. Grant of Restricted Units. Subject to the terms and conditions set forth in
this Agreement and the Plan, POZEN hereby grants to the Grantee 98,135 stock
units (the “Restricted Units”) under the Plan. The Grantee accepts the
Restricted Units and agrees to be bound by the terms and conditions of this
Agreement and the Plan with respect to the Restricted Units.

 

2. Restricted Unit Account. Restricted Units represent hypothetical shares of
Common Stock, and not actual shares of stock. POZEN shall establish and maintain
a Restricted Unit account, as a bookkeeping account on its records, for the
Grantee and shall record in such account the number of Restricted Units granted
to the Grantee. No shares of stock shall be issued to the Grantee at the time
the grant is made, and the Grantee shall not be, nor have any of the rights or
privileges of, a stockholder of POZEN with respect to any Restricted Units
recorded in the account. The Grantee shall not have the right to receive any
dividends or other distributions with respect to hypothetical shares of stock
recorded in the Restricted Unit account; provided, however, that the Committee
may appropriately adjust the number and kind of Restricted Units in the event of
a stock split, stock dividend or other change in capitalization of POZEN, as
described in the Plan. The Grantee shall not have any interest in any fund or
specific assets of POZEN by reason of this award or the Restricted Unit account
established for the Grantee.



--------------------------------------------------------------------------------

3. Lapse of Restrictions.

 

(a) The Restricted Units shall be subject to forfeiture until the restrictions
on the Restricted Units lapse. The restrictions on the Restricted Units shall
lapse, and the Restricted Units shall become vested, according to the following
schedule, if the Grantee continues to be employed by, or provide service to, the
Company (as defined in Section 5(e)(v)(A) of the Plan) from the Date of Grant
until the applicable vesting date:

 

Vesting Date

--------------------------------------------------------------------------------

   Restricted Units


--------------------------------------------------------------------------------

January 1, 2005

   1/3

January 1, 2006

   1/3

January 1, 2007

   1/3

 

The lapse of restrictions on the Restricted Units shall be cumulative, but shall
not exceed 100% of the Restricted Units. If the foregoing schedule would produce
fractional Units, the number of Restricted Units on which the restrictions lapse
shall be rounded down to the nearest whole Unit, with all restrictions lapsing
on the third anniversary of the Date of Grant if the Grantee is then employed
by, or providing service to, the Company.

 

(b) When the restrictions on Restricted Units lapse as described above, the
Restricted Units shall be vested and shall no longer be subject to forfeiture.
The Restricted Units shall continue to be credited to an account on the
Company’s records (the “Restricted Unit Account”). When the Grantee ceases to be
employed by, or provide service to, the Company, the Company shall pay to the
Grantee whole shares of Common Stock equal to the number of vested whole
Restricted Units then credited to the Restricted Unit Account, as described in
Paragraph 5 below. Any vested amounts representing partial shares shall be paid
in cash.

 

4. Termination of Restricted Units. If the Grantee ceases to be employed by, or
provide service to, the Company for any reason before the restrictions on all
the Restricted Units lapse, any Restricted Units for which the restrictions have
not lapsed according to the vesting schedule above shall automatically terminate
and shall be forfeited as of the date of the Grantee’s termination of employment
or service. No payment shall be made with respect to any Restricted Units that
terminate as described in this Paragraph 4.

 

5. Payment of Restricted Units.

 

(a) As soon as practicable after the Grantee ceases to be employed by, or
provide service to, the Company, POZEN will issue to the Grantee one share of
Common Stock for each whole vested Restricted Unit credited to the Restricted
Unit Account, subject to satisfaction of the Grantee’s tax withholding
obligations as described below. Any vested amounts representing partial shares
shall be paid in cash.

 

(b) All obligations of POZEN under this Agreement shall be subject to the rights
of the Company as set forth in the Plan to withhold amounts required to be
withheld for applicable taxes. Subject to Committee approval, the Grantee may
elect to satisfy any tax withholding

 

2



--------------------------------------------------------------------------------

obligation of the Company with respect to the Restricted Units by having shares
of Common Stock withheld up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state, and local
tax liabilities.

 

(c) The obligation of POZEN to deliver shares hereunder shall also be subject to
the condition that if at any time the Committee shall determine in its
discretion that the listing, registration or qualification of the shares of
Common Stock upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the issue of shares, the
shares may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The issuance of shares of Common
Stock to the Grantee pursuant to this Agreement is subject to any applicable
taxes and other laws or regulations of the United States or of any state having
jurisdiction thereof.

 

(d) The Grantee agrees to be bound by the Company’s policies regarding transfer
of shares of Common Stock and understands that there may be certain times during
the year in which the Grantee will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, hypothetically or encumbering shares.

 

6. Change of Control. The provisions of the Plan applicable to a Change of
Control (as defined in the Plan) shall apply to the Restricted Units, and, in
the event of a Change of Control, the Committee may take such actions as it
deems appropriate pursuant to the Plan.

 

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and payment of the
Restricted Units are subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (i) rights and obligations with respect to withholding taxes, (ii)
the registration, qualification or listing of the shares issued under the Plan,
(iii) changes in capitalization of POZEN and (iv) other requirements of
applicable law. The Committee shall have the authority to interpret and construe
the Restricted Units pursuant to the terms of the Plan, and its decisions shall
be conclusive as to any questions arising hereunder.

 

8. No Employment or Other Rights. The grant of the Restricted Units shall not
confer upon the Grantee any right to be retained by or in the employ or service
of the Company and shall not interfere in any way with the right of the Company
to terminate the Grantee’s employment or service at any time. The right of the
Company to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

 

9. No Stockholder Rights. Neither the Grantee, nor any person entitled to
receive payment in the event of the Grantee’s death, shall have any of the
rights and privileges of a stockholder with respect to shares of Common Stock,
until certificates for shares have been issued upon payment of Restricted Units.

 

3



--------------------------------------------------------------------------------

10. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Restricted Units or any right
hereunder, except as provided for in this Agreement, or in the event of the levy
or any attachment, execution or similar process upon the rights or interests
hereby conferred, POZEN may terminate the Restricted Units by notice to the
Grantee, and the Restricted Units and all rights hereunder shall thereupon
become null and void. The rights and protections of POZEN hereunder shall extend
to any successors or assigns of POZEN and to POZEN’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by POZEN without the Grantee’s
consent.

 

11. Unfunded Arrangement. The Grantee’s rights to receive payments under this
Agreement shall be no greater than the right of an unsecured general creditor of
the Company. All payments shall be made from the general assets of the Company,
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment.

 

12. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

 

13. Notice. Any notice to POZEN provided for in this Agreement shall be
addressed to POZEN in care of the Vice President, Finance and Administration, at
the corporate headquarters of POZEN, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of POZEN,
or to such other address as the Grantee may designate to POZEN in writing. Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, POZEN has caused its duly authorized officer to execute this
Restricted Stock Unit Agreement, and the Grantee has placed his signature
hereon, effective as of the Date of Grant.

 

POZEN INC.

By:

 

/s/ John E. Barnhardt

--------------------------------------------------------------------------------

Name:

 

John. E. Barnhardt

Title:

 

Vice President, Finance and Administration

 

I hereby accept the award of Restricted Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby agree
that all of the decisions and determinations of the Committee with respect to
the Restricted Units shall be final and binding.

 

/s/ John R. Plachetka

--------------------------------------------------------------------------------

Grantee

May 4, 2004

Date

 

5